In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00164-CR



         TIMOTHY LEON LUECK, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 336th District Court
               Fannin County, Texas
              Trial Court No. 15-25575




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                               ORDER

        Court reporter Charla Reamy recorded the trial court proceedings in appellate cause

number 06-16-00164-CR, styled Timothy Leon Lueck v. The State of Texas, trial court cause

number 15-25575 in the 336th Judicial District Court of Fannin County, Texas. A copy of this

record has been requested by a family member of Timothy Leon Lueck.

        Prior to releasing certain portions of the reporter’s record, we asked Reamy to redact

sensitive data from those portions of the record. See TEX. R. APP. P. 9.10. Reamy has respectfully

declined to redact the sensitive data as we requested. Sensitive data includes,

        (1)     A driver’s license number, passport number, social security number, tax
        identification number or similar government-issued personal identification number;

        (2)   bank account number, credit card number, and other financial account
        number;

        (3)      a birth date, a home address, and the name of any person who was a minor
        at the time the offense was committed.

TEX. R. APP. 9.10(a). Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper

filing with the court, including the contents of any appendices, must not contain sensitive data.”

Further, “[t]he filing of a document constitutes a certification by the filer that the document

complies with paragraphs (a) and (b) of this rule.” TEX. R. APP. P. 9.10(e).

        Having determined that volume seven of the reporter’s record contains sensitive data, as

that term is defined by Rule 9.10, we hereby ORDER Reamy to redact volume seven of any and

all sensitive data included on pages 1–63 of that record.1


1
 Although the remaining portions of volume seven and volume eight likewise include sensitive data, Reamy need not
redact those portions of the record as they are, by statute, confidential and not subject to release.

                                                       2
       The redacted reporter’s record is to be received by this Court no later than Wednesday,

March 14. If the redacted reporter’s record is not received by March 14, we warn Reamy that we

may begin contempt proceedings and order her to show cause why she should not be held in

contempt of this Court for failing to obey its order.

       IT IS SO ORDERED.


                                              BY THE COURT

Date: February 21, 2018




                                                  3